Allow 
me, Sir, to congratulate Mr. Ganev on his election to the presidency of the 
General Assembly at its forty-seventh session and to assure him that he will 
have the full cooperation of my delegation in the discharge of his important 
task. 
I should like also to congratulate Mr. Samir Shihabi of Saudi Arabia on 
the efficient manner in which he discharged his duties as President of the 
General Assembly at its forty-sixth session. 
I extend fraternal and cordial greetings to Mr. Boutros Boutros-Ghali, 
who, as Secretary-General, has headed the Organization since the beginning of 
the year. We realize that during this initial stage he has had a difficult 
task. He has undertaken the job of restructuring and reforming the system to 
adapt the Organization to the new international context. 
In this joint effort, in which mankind has placed its highest hopes for a 
better and more just future, it is positive and comforting to have new friends 
in our midst. In that spirit, I extend the warmest welcome to the nations 
that joined the Organization this year. Guatemala offers them its friendship, 
respect, solidarity and cooperation. 
The nations of the world are gathered in this forum with mixed feelings 
of uncertainty and hope uncertainty because, following the dramatic changes 
in the international order, we find ourselves on the eve of a new era, whose 
fundamental features have yet to be defined; hope because, despite a history 
of sterile confrontations, an opportunity is opening up for a just and 
equitable international order in which cooperation between nations would be 
geared to the solution of the fundamental problems of the international 
community: extreme poverty, sustainable development, peace, security and the 
environment. 

We Guatemalans view these changes with great hope, and we fully 
understand their historic implications, as our country too is involved in a 
far-reaching and ambitious process of transformation, which we trust will 
positively change the course of our history. Guatemala is making great 
efforts to overcome the confrontation that, for years, has riven our society 
and afflicted thousands of Guatemalan families. 
Others took advantage of the problems of our political and economic 
development to transplant their hostilities to our soil. Therefore, for more 
than 30 years our country was involved in foreign and alien confrontation that 
left only suffering in its wake and led to neglect of the central problems of 
our society. 
As a small country, Guatemala suffered from the ups and downs of an 
international system based on ideological confrontation. As was the case on a 
world-wide scale, economic resources necessary to give impetus to the process 
of our people's socio-economic well-being were earmarked to finance a sterile 
and cruel confrontation. The attention of the various sectors of our society 
was distracted from genuine questions of development and obfuscated by an 
ideological polemic whose outcome was violence and stagnation. Problems of 
hunger, education, social well-being, health and poverty are among those that 
were left unattended and unsolved throughout these irretrievably lost 
decades. 
The whole Central American region found itself in a similar situation 
so much so that it became the focus of international attention as a result of 
internal armed clashes and military tensions. As a region, however, we have 
been able to take our historic destiny in hand and, by an approach that we 
ourselves designed, often in the face of the scepticism of people who thought 

us unable to solve our problems other than on the basis of external formulas, 
have managed to overcome the spiral of violence and, at the same time, 
initiate a process of democratization and pacification, which is now bearing 
fruit and is transforming our nations with the promise of a better future for 
our peoples. 
As Central Americans, we Guatemalans are aware that the challenge of our 
future is entirely in our own hands. The process of democratization, begun 
some years ago, is the start of a much broader process one aimed at 
transforming our social, economic and cultural structures and at securing the 
well-being of all Guatemalans. The effort that is needed to generate a 
process of overall improvement in the standards of living of our people 
requires that the funds used for armed confrontation be reallocated for social 
investment. 
President Serrano Elias Lanzo, at the beginning of his administration in 
1991, launched a peace plan for the whole nation, conscious of the fact that 
progress towards democratization of the country is the only means of achieving 
even higher goals. Under this plan, peace is conceived of as a source of the 
basic conditions that will allow for the harmonious development of the 
individual in society and for peaceful and respectful coexistence between 
people, rather than simply as the absence of violence or the ending of 
internal armed confrontation. 
In this framework, the Government of the Republic has begun a dialogue 
with the URNG with the air.i of securing an end to the internal conflict and of 
involving the groups taking part in it so that, within the constitutional 
framework of the State's laws, they will renounce the use of arms and 
participate in the political life of the country in a constructive rather than 
a destructive manner. 

Unfortunately, the pace of the initial talks was slowed by unconstructive 
attitudes on the part of the representatives of the insurgents, attitudes that 
can be understood only as an attempt artificially to delay the peace process 
and thus to gain special benefits not justified by the realities on the 
ground. The Government's goodwill has been shown by its acceptance of an 
agreement on human rights proposed by the conciliator who presides over the 
National Commission for the Reconciliation of Guatemala. The insurgents have 
not accepted this proposal. 
The Government of Guatemala deplores and rejects this delaying approach 
which results in unnecessary prolongation of the sufferings of Guatemalans and 
limits the possibilities of action by the Government to deal with the real 
problems of the people who elected it. We appeal to the international 
community to condemn these delaying tactics, support the continuation of 
negotiations and appeal to the insurgents to adopt a positive and realistic 
attitude. 
The Government of the Republic trusts that in the next meetings with the 
mediation of the Conciliator and the participation of the Personal 
Representative of the Secretary-General of the United Nations, these obstacles 
will be overcome and the talks will continue in order soon to reach the 
complete peace for which all Guatemalans yearn. 
The transformation of Guatemalan society, however, goes well beyond 
putting an end to internal armed confrontation. For this reason my Government 
has developed important initiatives aimed at substantively modifying some of 
the structures of our society. Central to these efforts is the decision to 
put on a solid footing a State where the rule of law is paramount, 
guaranteeing the effective administration of justice for all citizens, without 
discrimination. 

A renewed and revitalized State under the rule of law, guaranteeing fully 
effective human rights, is the central aim of the Administration of 
President Serrano Elias. In that context, important achievements have been 
made, perhaps the most important being the restoration, through a struggle 
against impunity, of the individual's trust in democratic institutions. 
The Government is aware that much remains to be done in order to ensure 
fully effective human rights, but we believe that it must be recognized that 
over the past two years important advances have been made in this respect. 
At the same time, significant efforts are being made to create conditions 
that will permit the return to their homeland of refugees who have gone to 
other countries, fleeing the violence that affected their population groups in 
the past. The National Peace Fund (FONAPAZ) and the National Land Fund 
(FONATIERRA), both created by the present Government, are participating 
jointly with the Special Commission for Refugees, Returnees and Displaced 
Persons (CEAR) in creating conditions appropriate not only for the return of 
refugees but also for the effective reintegration of returnees and displaced 
persons into society, providing them with conditions to engage in productive 
activity that will allow for their social and human development. 
I have taken the liberty of drawing attention to some of the important 
aspects of my country's internal politics in order to give the background to 
the points that I shall now make concerning the international scene and our 
foreign policy. 
Guatemala has followed with close attention the important world 
developments of recent years. We are certainly witnessing the formation of a 
new international order, which springs from the ashes of a confrontational and 
bipolar world. We should take advantage of the new international environment 

to seek peaceful solutions to conflicts and confrontations that still persist, 
and thus allow the Governments concerned to apply to development and peace 
resources formerly earmarked for financing those confrontations. 
At the same time the dividends of world peace should be channelled to 
investment for the social well-being of peoples. Nuclear disarmament, a major 
goal in itself, should also be used to generate a surplus with which to 
finance programmes to resolve the most serious world problems hunger, 
disease, illiteracy and poverty. The new climate of confidence among nations 
and new patterns of global security should be based not only on an absence of 
immediate military threats, but on real efforts to resolve the central 
problems of mankind. 
More than ever before, we have a historic opportunity today to make 
significant advances towards the creation of a truly just world order, based 
on cooperation, not domination. To achieve this, however, we need above all 
to recognize the errors affecting the international system and to establish 
new rules permitting truly harmonious coexistence. 
It is necessary to carry out promptly an exhaustive, in-depth revision of 
relations between the developed and the developing nations. There are 
enormous imbalances which if present trends continue will lead to a deepening 
gap between the two. 
The industrialized countries and the developing countries must jointly 
agree on an agenda of matters that should be given priority attention by the 
international community and discuss and explore machinery and methods that 
will allow us better to face the challenge of development in all its aspects. 
The World Summit for Social Development gives us the opportunity to discuss 
these problems at the highest level. 

Multilateralism has taken on a renewed and vigorous impetus in the task 
of building a new world order. The importance of multilateral forums as 
centres of discussion, analysis and the adoption of generalized policies for 
the international system is a significant opportunity for developing nations 
to participate actively in the process of constituting the new rules of the 
international system. 
The experience gained in organizing approaches that allowed us to 
formulate proposals and present our interests to the industrialized nations, 
at a time when ideological confrontation relegated our countries' fundamental 
problems to the background, should be used to advantage today to ensure that 
the international agenda suitably reflects our interests and needs. 
However, those interests and perspectives will be reflected in 
international forums only to the degree that we fight for it. To that end, 
South-South cooperation is a fundamental vehicle and the efforts to achieve 
coordination between developing nations should be stepped up. 
In Guatemala's view, the world order that emerges from the 
transformations under way should be built upon deep respect for the norms and 
principles of international law. The possibility of harmonious, stable 
coexistence between the nations of the world depends on unconditional respect 
for States' sovereignty, independence and equality before the law. Therefore, 
the international community must reject any State's attempt to extend the 
application of its own law5 beyond its own borders. 
Within the context of the emerging world order, encouraging efforts are 
now under way to reach a peaceful settlement of the Middle East conflict. 
Those encouraging deeds are in contrast to the tragic events taking place in 
the former Yugoslavia and the equally tragic situation prevailing in Somalia. 

The international community must renew its efforts to find peaceful, 
negotiated solutions in accordance with the Charter of the United Nations. 
My country has viewed with great interest the measures taken by the 
Secretary-General to adapt the United Nations for the better fulfilment of its 
functions, and we support all efforts that enable the Organization to attain 
the objectives of the Charter. 
In particular, I wish to emphasize the active role the Organization has 
taken in peace-keeping in various regions of the world. In the resolution of 
conflicts that originated before the end of the cold war and in cases of new 
tensions emerging from the geopolitical processes resulting from that historic 
development, the peace-keeping forces under the flag of the United Nations 
carry out a fundamental role by opening the way to truce, dialogue and 
negotiation, thus preventing the prolongation of confrontations that can be 
satisfactorily resolved by peaceful means. 
We should, however, re-examine the criteria used in financing those 
forces. The cost of peace-keeping operations could prove overwhelming for 
both the Organization and its Member States, especially those, like Guatemala, 
that have limited resources. In this regard, we welcome the 
Secretary-General's report "An Agenda for Peace" as a contribution to those 
efforts. 
Along the same lines, there is no doubt about the need to reform 
structures that emerged and functioned within the framework of a 
confrontational order. Such reform should not be limited, however, to the 
mere streamlining of the bureaucracy, but should aspire to the creation of a 
system that ensures satisfactory representation for all its members. As part 
of those efforts, we should deal without delay with the composition of the 

Security Council of the Organization. The current structure and procedures of 
the Council are the result of a political order that we have left far behind, 
and we need to revise them, adapt them to the current situation and prevent 
the creation of patterns of political tutelage that go against the principles 
of equitable participation and juridical equality among States. 
In fact, a new problem is beginning to take shape within the structure of 
the Organization, and it is nothing more or less than the reflection of a 
global issue: the privileged position enjoyed by some nations encourages 
monopolistic structures in various multilateral forums. 
The United Nations will be an effective and efficient forum to the extent 
that each and every one of its Members can feel that its interests are 
adequately represented in the policies and programmes of the various 
departments of the Organization. Attitudes of political and economic tutelage 
will be very unlikely to strengthen it; nor will they facilitate the 
establishment of international patterns of cooperation. 
We believe that in the protection and promotion of human rights we have a 
clear example of such a situation. At this time Guatemala has the advisory 
services of an expert adviser from the United Nations, who has received a 
broad mandate from the Commission on Human Rights to assist my country in its 
efforts to achieve the full realization of human rights. The mandate has been 
accepted by my Government in the spirit of openness and cooperation that it 
has maintained in dealing with the Commission. 
In addition, my country also unreservedly supports the United Nations 
objective of promoting those rights internationally and will continue to 
cooperate with all its organs in that task. 

At the same time, we feel we must express our concern at what we see as 
the application of apparently selective criteria by some members of the 
Commission on Human Rights in its work. 

Nevertheless, disturbing phenomena such as xenophobia, racism, 
discrimination against migrant workers and ethnic and religious 
discrimination, which have become more acute in recent years in certain 
nations as a result of the changing international system, have not been given 
sufficient attention by the Committee during its recent deliberations. 
From the work of the Commission on Human Rights and the Subcommission on 
Prevention of Discrimination and Protection of Minorities, it would appear 
that it is only in some developing countries that one finds obstacles to the 
full application of human rights, disregarding the serious problems that exist 
in other nations. In both of these forums, it would appear that the 
credibility of democratic, freely elected Governments is being questioned, 
giving greater validity to the arguments presented by politically compromised 
organizations that favor sectarian movements which seek, through the use of 
force and by causing suffering to peoples, to alter lawful democratic 
institutions. 
It is urgent and necessary that the Committee dealing with 
Non-Governmental Organizations engage in a review of the non-governmental 
organizations that cooperate in the work of the Economic and Social Council 
(ECOSOC) and that participate in particular in the work of the Commission on 
Human Rights, in order to ensure that their participation is positive and does 
not answer to sectarian political interests that might tend to discredit them. 
At the same time, it is necessary to review the working procedures of 
both forums so that organizations that participate as observers will not 
receive preferential treatment over that of members of the Organization who 
are not on the Committee. 

The Government of Guatemala will continue to cooperate with the United 
Nations in the field of human rights, and we hope in this respect to continue 
to receive the advisory services that enable the Government to fulfil the 
commitment of President Serrano Elias to promote the full enjoyment of human 
rights in our country. However, I appeal to the relevant organizations to 
guard against abuse of this spirit of openness and cooperation by groups 
seeking the destabilization of the State, an unjust and selective situation 
that would ultimately oblige the Government to review, analyse and reformulate 
its position on these matters. 
The World Conference on Human Rights, to be held next year, should 
provide an opportunity to examine the present situation and to plan the 
Organization's future policies in a matter that is of pivotal importance to 
the well-being of humankind. 
We are in the process of analysing, proposing and establishing a new 
world order based on cooperation and coexistence. The new role that falls to 
the United Nations implies growing functions of coordination and discussion 
between nations. To that end, the principle of universality should prevail 
over other interests. 
In this context, the Republic of China (Taiwan), one of the largest 
economies in the world, is in a position to contribute significantly to 
seeking solutions to problems that nations of the world must face. Its 
presence in the United Nations would strengthen our Organization and permit 
more appropriate treatment of topics with global implications, such as that of 
the environment. Consequently, Guatemala appeals for consideration of the 
need for participation by the Republic of China (Taiwan) as a Member of our 
Organization, in addition to the People's Republic of China. We believe, 

moreover, that this attitude would make a suitable contribution to the spirit 
of cooperation and conciliation that should characterize the new world order. 
The structural reform undertaken by my Government includes a strategy for 
economic openness designed to bring our economy into the flow of international 
commerce. 
In addition to the effort at integration in the Central American region, 
which we support with deep conviction and whose aim is to shape a community of 
nations in the Central American isthmus, Guatemala at this time is also 
negotiating its participation in various regional economic-integration 
programmes. 
This strategy is in line with our conviction that more active and open 
participation in the international market is a central element in achieving 
economic growth and development for our population. We have signed the 
General Agreement on Tariffs and Trade in the belief that eliminating barriers 
to international trade creates better opportunities for our economies. 
However, we are concerned by the fact that the liberalizing theories 
originating in the industrialized nations are giving way to clearly 
protectionist attitudes precisely at a time when our products are becoming 
competitive in their markets. Rules and regulations are emerging as an excuse 
to prevent the inflow of commodities and manufactured products, upon which our 
countries' economies largely depend. 
These attitudes can hardly provide a stimulus to trust and understanding, 
and they also give rise to questions about the sincerity of principles that 
are publicly proclaimed but only partially practised. However, we should not 
be thought of as ingenuous. We are aware of the fact that every country will 
promote its particular interests to the extent allowed by other nations. We 

are convinced, however, that for the sake of higher and more long-term 
interests, nations must set aside some of their more immediate and narrow 
interests. That concession should be general and reciprocal, however; 
otherwise dialogue becomes but a theoretical and sterile exercise. 
The activity of our Organization and the contribution that Member States 
make to its work are aimed at improving the quality of life and promoting the 
overall development of human beings. That makes it imperative that we 
strengthen the mechanisms of cooperation among nations. 

This session of the General Assembly is being held on the eve of a new 
era in international relations, whose principal features are yet to be 
defined. I express the hope that we, the participants in the Assembly, will 
prove equal to the challenge posed by the future peaceful coexistence and 
well-being for all mankind. 
